Exhibit 10.1

 

BANK OF AMERICA, N.A.

BANC OF AMERICA SECURITIES LLC

214 NORTH TRYON STREET

CHARLOTTE, NC 28255

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES INC.

270 PARK AVENUE

NEW YORK, NY 10017

 

April 7, 2008

Kinetic Concepts, Inc.

8023 Vantage Drive

San Antonio, TX 78230

Attn:  Martin Landon

          Senior Vice President Finance and CFO

 

Project Safari

Commitment Letter

$1,900,000,000 Senior Secured Credit Facilities

Ladies and Gentlemen:

You have advised Bank of America, N.A. (“Bank of America”), Banc of America
Securities LLC (“BAS”), JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan
Securities Inc. (“JPMorgan” and, together with Bank of America, BAS and JPMCB,
each a “Commitment Party” and, collectively, the “Commitment Parties”, “us” or
“we”) that Kinetic Concepts, Inc., a Texas corporation (the “Company”), intends
to acquire, through a newly-formed, wholly-owned direct, Delaware subsidiary of
the Company (“AcquisitionCo”), all of the outstanding shares of capital stock of
LifeCell Corporation, a Delaware corporation (the “Target”). The acquisition
will be effected through a two-step transaction pursuant to which AcquisitionCo
will commence a tender offer (the “Tender Offer”) for all of the issued and
outstanding shares of capital stock of the Target not owned directly or
indirectly by the Company at the time of the commencement of the Tender Offer,
followed as promptly as practicable after consummation of the Tender Offer by a
merger (the “Merger” and, together with the Tender Offer, the “Acquisition”) of
AcquisitionCo with and into the Target, with the Target being the surviving
entity in such merger and all shares not tendered in the Tender Offer, subject
to dissenters’ rights, being cashed out in the Merger. After giving effect to
the Merger, the Target will be a direct, wholly-owned, domestic subsidiary of
the Company. The Company, AcquisitionCo and the Target and their respective
subsidiaries are sometimes herein collectively referred to as the "Companies".

You have also advised us that you intend to finance the Acquisition (including
payments to dissenting stockholders), the costs and expenses related to the
Transaction (as hereinafter defined) and the repayment of the Borrower’s
indebtedness under its existing revolving credit agreement and the termination
of the commitments thereunder (the “Refinancing”), and the ongoing working
capital and other general corporate purposes of the Companies after consummation
of the Merger from $1,900.00 million in senior secured credit facilities of the
Company (collectively, the “Senior Facilities”), comprised of (a) a $1,000.0
million Term A credit facility (the “Term A Facility”), (b) a $600.0 million
Term B credit facility (the “Term B Facility” and, together with the Term A
Facility, the “Term Facilities”) and (c) a $300.0 million revolving credit
facility (the “Revolving Credit Facility”). No financing other than the
financing described herein will be required in connection with the Transaction.
The entering into and funding of the Senior Facilities, the Tender Offer, the
Merger, the Refinancing and all related transactions, other than the
transactions and activities contemplated by (x) the Engagement Letter dated the
date hereof and (y) the engagement letter for financial advisory services dated
April 6, 2008 between the Company and JPMorgan are hereinafter collectively
referred to as the “Transaction”. The sources and uses of funds for financing
the Transaction are as set forth on Schedule 1 hereto.

1. Commitments. In connection with the foregoing, each of Bank of America and
JPMCB (each an “Initial Lender” and collectively the “Initial Lenders”) is
pleased to advise you of its several, but not joint, commitment to provide, upon
and subject to the terms set forth in this letter agreement and the Summary of
Principal Terms and Conditions attached as Annex I hereto (the “Term

 

Commitment Letter



--------------------------------------------------------------------------------

Sheet”) and the conditions specified or referred to in (i) numbered Section 2 of
this letter agreement and (ii) the Conditions Precedent attached as Annex II
hereto (collectively, the “Summary of Terms” and, together with this letter
agreement, the “Commitment Letter”), 50.0% of the aggregate principal amount of
the Senior Facilities.

Bank of America is pleased to advise you of its willingness to act as the sole
and exclusive administrative agent (in such capacity the “Administrative Agent”)
for the Senior Facilities. BAS and JPMorgan are pleased to advise you of their
willingness, as joint lead arrangers and joint book running managers (in such
capacities, the “Lead Arrangers”) for the Senior Facilities (it being understood
that BAS shall appear on the “left” in any Information Memorandum or other
offering materials in connection with the Senior Facilities), to form a
syndicate of financial institutions and institutional lenders reasonably
acceptable to you (collectively, the “Lenders”) for the Senior Facilities,
including the Initial Lenders. In addition, JPMCB is pleased to advise you of
its willingness to act as the sole and exclusive syndication agent (in such
capacity the “Syndication Agent”) for the Senior Facilities, and it will perform
the duties and exercise the authority customarily performed by it in such role.

All capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Summary of Terms. The date of the initial
funding under the Senior Facilities is referred to herein as the “Closing Date”,
and the consummation of such initial funding is referred to herein as the
“Closing”.

2. Conditions to Financing. The commitments and undertakings of the Commitment
Parties herein to fund the initial loans under the Senior Facilities are subject
to (i) the satisfaction of the conditions precedent set forth in Annex II hereto
and (ii) your acceptance of the separate confidential fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”), and
you shall have performed all of your obligations set forth therein which are
required to be performed on or prior to the Closing Date and complied with your
obligations set forth in paragraphs 3 and 4 and the confidentiality provisions
of this Commitment Letter; and (iii) except as otherwise agreed by the Lead
Arrangers, after the date hereof and until the date on which we shall have
completed a “Successful Syndication” (as defined in the Fee Letter) of the
Senior Facilities, there shall be no offering, placement or arrangement of any
debt or equity securities or bank financing by or on behalf of any of the
Companies that could reasonably be expected to compete with the syndication of,
and materially disrupt or materially interfere with, the orderly syndication of
the Senior Facilities.

3. Syndication. The Lead Arrangers shall commence syndication, in consultation
with you, of each of the Senior Facilities promptly after your acceptance of the
terms of this Commitment Letter and the Fee Letter and announcement of the
Transaction; provided, however, that the respective Commitments of the
Commitment Parties are not subject to a “Successful Syndication” (as defined in
the Fee Letter) or any other syndication of the Senior Facilities prior to the
Closing Date; and provided, further, that notwithstanding the Lead Arrangers’
right to syndicate the Senior Facilities and receive commitments with respect
thereto, it is understood that any syndication of, or receipt of commitments in
respect of, all or any portion of any Commitment Party’s respective commitment
hereunder prior to the initial funding of the Senior Facilities shall not reduce
any Commitment Party’s respective commitment hereunder. You agree to assist
actively, and to use your commercially reasonable efforts to cause the Target to
assist actively, the Lead Arrangers in achieving a syndication of each Senior
Facility that is reasonably satisfactory to the Lead Arrangers and you. Such
assistance shall include (a) your providing and causing your advisors to
provide, and using your commercially reasonable efforts to cause the Target and
its advisors to provide, the Lead Arrangers and the Initial Lenders upon request
with all information reasonably deemed necessary by the Lead Arrangers to
complete such syndication, including, but not limited to, information,
evaluations and projections prepared by you and your advisors on your behalf, or
as may be reasonably requested by the Lead Arrangers, relating to the
Transaction, (b) your assistance in the preparation of Information Memoranda to
be used in connection with the syndication of the Senior Facilities
(collectively with the Summary of Terms and any additional summary of terms
prepared for distribution to Public Lenders (as hereinafter defined), the
“Information Materials”), (c) using your commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arrangers benefit materially
from your existing lending relationships and, to the extent practicable and
appropriate, the existing banking relationships of the Target, (d) procuring
ratings for the Senior Facilities from each of

 

Commitment Letter

 

2



--------------------------------------------------------------------------------

Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”), and
Moody’s Investors Service Inc. (“Moody’s”) not more than 10 business days after
the date on which the first public announcement of the Transaction is made and
(e) otherwise assisting the Lead Arrangers in their syndication efforts,
including by making your senior officers and advisors, and using your
commercially reasonable efforts to make the senior officers and advisors of the
Target, available to attend and to assist the Lead Arrangers in making
presentations regarding your and the Target’s business and prospects at one or
more meetings of prospective Lenders at such times and locations as are
reasonably requested by the Lead Arrangers. You hereby agree that the
Information Memoranda to be used in connection with the syndication of the
Senior Facilities shall be completed not later than 5:00 PM (New York City time)
on the date which is three days following the announcement of the Transaction.

It is understood and agreed that the Lead Arrangers, in consultation with you,
will manage and control all aspects of the syndication of the Senior Facilities,
including decisions as to the selection of prospective Lenders and any titles
offered to proposed Lenders, when commitments will be accepted, the final
allocations of the commitments among the Lenders, selecting counsel for the
Lenders and negotiating the definitive documentation for the Senior Facilities.
It is understood that no Lender participating in the Senior Facilities will
receive compensation from you in order to obtain its commitment, except on the
terms contained herein and in the Summary of Terms. You agree that no other
agents, co-agents or arrangers will be appointed and no other titles awarded, in
each case in connection with the Senior Facilities, unless otherwise agreed by
you and the Lead Arrangers. It is also understood and agreed that the amount and
distribution of the fees among the Lenders will be at the sole and absolute
discretion of the Lead Arrangers.

4. Information Requirements. You hereby represent, warrant and covenant that
(a) all financial information and projections (including financial estimates,
forecasts and other forward looking information (the “Projections”)) concerning
the Companies that have been or are hereafter made available to the Lead
Arrangers or any of the Lenders by you or any of your representatives have been
or will be prepared in good faith based upon assumptions believed by you to be
reasonable at the time prepared, it being understood and acknowledged that such
Projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond your control, that no
assurance can be given that any particular projections will be realized, that
actual results may differ and such differences may be material and (b) all
information, other than Projections and information of a general economic nature
(the “Information”), that has been or is hereafter made available to the Lead
Arrangers or any of the Lenders by you or any of your representatives or, to the
best of your knowledge, by any of the other Companies or any of their
representatives in connection with any aspect of the Transaction, as and when
furnished (and taken as a whole), is and will be correct in all material
respects and does not and will not when furnished (and taken as a whole) contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made. You agree that
if at any time prior to the Closing Date, to your knowledge, the representation,
warranty and covenant in the immediately preceding sentence would not be true if
the Information were being furnished, and such representation, warranty and
covenant were being made at such time, then you will promptly supplement the
Information so that such representation, warranty and covenant would be true to
your knowledge in all material respects under those circumstances. In issuing
their respective commitments and in arranging and syndicating each of the Senior
Facilities, you recognize and confirm that each of the Commitment Parties (i) is
and will be using and relying on the Information and the Projections without
independent verification thereof, (ii) does not assume responsibility for the
accuracy or completeness of the Information or the Projections and such other
information and (iii) will not make an appraisal of any assets or liabilities of
any of the Companies. The Information and Projections provided to the Lead
Arrangers prior to the date hereof are hereinafter referred to as the
"Pre-Commitment Information".

You acknowledge that (a) the Commitment Parties on your behalf will make
available Information Materials to the proposed syndicates of Lenders by posting
the Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of

 

Commitment Letter

 

3



--------------------------------------------------------------------------------

any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to the Companies’ securities. If
requested, you will assist us in preparing an additional version of the
Information Materials not containing MNPI (the “Public Information Materials”)
to be distributed to prospective Public Lenders. The term “affiliate” as used
herein means, with respect to any party, any entity directly or indirectly
controlled, controlling or under common control with such party.

Before distribution of (a) Information Materials to prospective Private Lenders,
you shall provide us with a customary letter authorizing the dissemination of
the Information Materials and (b) the Public Information Materials to
prospective Public Lenders, you shall provide us with a customary letter
authorizing the dissemination of the Public Information Materials and confirming
the absence of MNPI therefrom. In addition, at our request, you shall identify
Public Information Materials by clearly and conspicuously marking the same as
“PUBLIC”.

You agree that the Commitment Parties on your behalf may distribute the
following documents to all prospective Lenders, unless you advise the Commitment
Parties in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders: (a) administrative materials for prospective
Lenders such as lender meeting invitations and funding and closing memoranda,
(b) notifications of changes to the Senior Facilities’ terms and (c) other
materials intended for prospective Public Lenders after the initial distribution
of the Information Materials, including drafts and final versions of definitive
documents with respect to the Senior Facilities; provided, that you will be
given a reasonable amount of time to review the items described in (a), (b) and
(c) (to the extent such items contain information relating to any of the
Companies but were not prepared by the Company) to determine whether such items
contain MNPI. If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Commitment Parties will not
distribute such materials to Public Lenders without further discussions with
you.

5. Fees and Indemnities. By executing this Commitment Letter, you agree to
reimburse the Commitment Parties from time to time on demand for all reasonable
out-of-pocket fees and expenses (including, but not limited to, (a) the
reasonable and documented fees, disbursements and other charges of counsel to
the Lead Arrangers and the Administrative Agent, and of any reasonably necessary
special and local counsel to the Lenders retained by or on behalf of the Lead
Arrangers or the Administrative Agent and (b) reasonable due diligence expenses)
incurred in connection with the Senior Facilities, the syndication thereof and
the preparation of the Commitment Letter and the definitive documentation
therefor, and with any other aspect of the Transaction, whether or not
definitive documentation is executed or delivered or the Transaction is
consummated.

You also agree to indemnify and hold harmless each Commitment Party and each
Lender and each of their affiliates and their respective officers, directors,
employees, agents, advisors and other representatives (each an “Indemnified
Party”) from and against (and will reimburse each Indemnified Party as the same
are incurred for) any and all claims, damages, losses, liabilities and expenses
(including, without limitation, the reasonable and documented fees,
disbursements and other charges of counsel) that may be incurred by or asserted
or awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any aspect of the Transaction or (b) the Senior
Facilities and any other financings, or any use made or proposed to be made with
the proceeds thereof IN ALL CASES WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNIFIED PARTY, except to the extent such claim, damage, loss, liability or
expense is found in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith, willful misconduct or the material breach of this Commitment Letter
by such Indemnified Party; provided that you shall not be required to reimburse
the reasonable and documented legal fees and expenses of more than one outside
counsel (in addition to any reasonably necessary special counsel and up to one
local counsel in each applicable local jurisdiction) for all Indemnified Parties
unless, in the written opinion of outside counsel reasonably satisfactory to you
and the Lead Arrangers, representation of all such Indemnified Parties would be
inappropriate due to the existence of an actual or potential conflict of
interest. In the case of an investigation, litigation or proceeding to which the
indemnity in this paragraph applies, such indemnity

 

Commitment Letter

 

4



--------------------------------------------------------------------------------

shall be effective whether or not such investigation, litigation or proceeding
is brought by you, your equityholders or creditors or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transaction is consummated. You also agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to you or your subsidiaries or affiliates arising
out of, related to or in connection with any aspect of the Transaction, except
to the extent of direct, as opposed to special, indirect, consequential or
punitive, damages determined in a final nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith, willful misconduct or material breach of this Commitment
Letter by such Indemnified Party. Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, other
than for direct or actual damages resulting from the gross negligence, bad faith
or willful misconduct or such Indemnified Party as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, except for the
disclosure hereof or thereof on a confidential basis your officers, directors,
employees, accountants, attorneys and other professional advisors retained in
connection with the Transaction on a need to know basis, may not be disclosed in
whole or in part to any person or entity without our prior written consent;
provided, however, it is understood and agreed that you may disclose this
Commitment Letter (including the Summary of Terms) and, solely in the case of
the following clauses (c), (d) and (e), the Fee Letter or the contents thereof
(a) on a confidential basis to the Target and its board of directors, officers,
employees, attorneys and advisors in connection with their consideration of the
Transaction, (b) after your acceptance of this Commitment Letter and the Fee
Letter, in filings with the Securities and Exchange Commission and other
applicable regulatory authorities, stock exchanges and rating agencies and
summary descriptions thereof as is reasonably agreed by the Lead Arrangers and
you in any offering memorandums related to the Transaction, (c) after using
commercially reasonable efforts to provide written notice to the Lead Arrangers
of any legally required disclosure (to the extent permitted by law), as
otherwise required by law, (d) pursuant to the order of any court or
administrative agency or in any legal or administrative proceeding or otherwise
as required by applicable law or regulations or by any subpoena or similar legal
process (in which case you shall use your commercially reasonable efforts to
promptly notify the Lead Arrangers and the Initial Lenders thereof to the extent
lawfully permitted to do so), (e) to any regulatory authority (including any
self-regulatory organization claiming to have jurisdiction) having jurisdiction
over the Companies or their respective affiliates (in which case you shall
promptly notify the Lead Arrangers and the Initial Lenders thereof to the extent
lawfully permitted to do so prior to such disclosure), (f) to rating agencies,
(g) in connection with the exercise of any remedies under this Commitment Letter
or any related documents or the enforcement of rights hereunder or thereunder
and (h) with our consent; provided that it is understood that you may make a
public announcement of the Transaction and disclose the existence of the
Commitments and the identity and roles of the Lead Arrangers and the Initial
Lenders.

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001), as amended, each of them may be required to obtain,
verify and record information that identifies you, which information includes
your name and address and other information that will allow such Commitment
Party as applicable, to identify you in accordance with such Act.

You acknowledge that each of the Commitment Parties or their affiliates may be
providing financing or other services to parties whose interests may conflict
with yours. Each Commitment Party agrees that neither it nor any of its
affiliates will furnish confidential information obtained from you to any of
such Commitment Party’s or any of such Commitment Party’s affiliates’ other
customers, and such Commitment Party and its affiliates will treat confidential
information relating to you, the other Companies and your and their respective
affiliates with the same degree of care as they treat their own confidential
information. Each Commitment Party further advises you that it will not make
available to you confidential information that it has obtained or may obtain
from any other customer. In connection with the services and transactions
contemplated hereby, you agree that each Commitment

 

Commitment Letter

 

5



--------------------------------------------------------------------------------

Party is permitted to access, use and share with any of its bank or non-bank
affiliates, agents, advisors (legal or otherwise) or representatives, any
information concerning you, the Companies or any of your or its respective
affiliates that is or may come into the possession of such Commitment Party or
any of such affiliates, subject in all cases to any applicable confidentiality
undertakings between the Company and any of the Commitment Parties.

In connection with all aspects of each transaction contemplated by the
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) (i) the arranging and other services described herein
regarding the Senior Facilities are arm’s-length commercial transactions between
you and your affiliates, on the one hand, and the Commitment Parties, on the
other hand, (ii) you have consulted your own legal, accounting, regulatory and
tax advisors to the extent you have deemed appropriate and (iii) you are capable
of evaluating, and understanding and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby; (b) (i) each Commitment
Party has been, is and will be acting solely as a principal and, except as
otherwise expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary, for you or any of
your subsidiaries and (ii) none of the Commitment Parties has any obligation to
you or your subsidiaries with respect to the transactions contemplated hereby
except those obligations expressly set forth herein or as otherwise agreed in
writing by the relevant parties; and (c) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Commitment Parties with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated by this Commitment Letter (provided,
however, the foregoing shall not be deemed to have waived or released any claims
that you may have against any Commitment Party in connection with any agency or
fiduciary duty arising from any separate advisory agreement between you and any
Commitment Party).

7. Survival of Obligations. The provisions of numbered paragraphs 3, 4, 5 and 6
shall remain in full force and effect regardless of whether any definitive
documentation for the Senior Facilities shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of any Commitment Party hereunder; provided, however, that your
obligations under the first paragraph of numbered paragraph 4 and paragraphs 5
and 6 of this Commitment Letter shall automatically terminate and be superseded
by the provisions of definitive loan documentation for the Senior Facilities
upon the initial funding thereunder, and you shall automatically be released
from all liability hereunder at such time.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
counterparts which, taken together, shall constitute one original. Delivery of
an executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier or by “.pdf” or similar electronic transmission shall be
effective as delivery of a manually executed counterpart thereof.

THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. Each of you and each of
the Commitment Parties hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based in contract, tort or
otherwise) arising out of or relating to this Commitment Letter (including,
without limitation, the Summary of Terms), the Fee Letter, the Transaction and
the other transactions contemplated hereby and thereby or the actions of each of
the Commitment Parties in the negotiation, performance, administration or
enforcement hereof. Each of you and the Commitment Parties hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State court or Federal
court sitting in the Borough of Manhattan in New York City in respect of any
suit, action or proceeding arising out of or relating to the provisions of this
Commitment Letter (including, without limitation, the Summary of Terms), the Fee
Letter, the Transaction and the other transactions contemplated hereby and
thereby and irrevocably agrees that all claims in respect of any such suit,
action or proceeding, to the fullest extent permitted under applicable law, may
be heard and determined in any

 

Commitment Letter

 

6



--------------------------------------------------------------------------------

such court. Each of you and the Commitment Parties waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

This Commitment Letter, together with the Summary of Terms and the Fee Letter
embody the entire agreement and understanding among each of the Commitment
Parties and you with respect to the Senior Facilities and supersedes all prior
agreements and understandings relating to the subject matters hereof. Those
matters that are not covered or made clear herein or in the Summary of Terms or
the Fee Letter are subject to mutual written agreement of the parties.

Subject to the first sentence of numbered section 3, prior to the Closing Date
this Commitment Letter is assignable by us. This Commitment Letter is not
assignable by you without our prior written consent and is intended to be solely
for the benefit of the parties hereto, their permitted assignees and the
Indemnified Parties. Nothing herein, express or implied, is intended to confer,
shall be construed to confer, or shall confer, upon the Target, any of its
subsidiaries, affiliates, shareholders or creditors or any other person (other
than the Indemnified parties) not a named party hereto any legal or equitable
right, benefit, standing or remedy of any nature whatsoever under or by reason
of this Commitment Letter.

Each of the Commitment Parties reserves the right to employ the services of its
affiliates in providing services contemplated by this Commitment Letter and to
allocate, in whole or in part, to its affiliates certain fees payable to it in
such manner as it and its affiliates may agree in their sole discretion. You
also agree that each Initial Lender may at any time and from time to time assign
all or any portion of its commitment hereunder to one or more of its affiliates
subject to the limitations set forth in this Commitment Letter (including,
without limitation, the Summary of Terms).

All amounts payable under this Commitment Letter will be made in U.S. dollars
and, in any case, shall not be subject to counterclaim or set-off for, or be
otherwise affected by, any claim or dispute relating to any other matter. In
addition, all such payments shall be made without deduction for any taxes,
levies, imposts, duties, deductions, charges or withholdings imposed by any
national, state or provincial taxing authority, or will be grossed up by you for
such amounts.

All respective commitments and undertakings of the Commitment Parties hereunder
with respect to the Senior Facilities will expire at 5:00 p.m. (New York City
time) on April 7, 2008, unless you execute this Commitment Letter as provided
below and the Fee Letter as provided therein to accept such commitments and
return both of them to us prior to that time, whereupon this Commitment Letter
and the Fee Letter shall become binding agreements. Thereafter, all accepted
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest of (a) August 1, 2008 unless the Closing Date occurs on or prior
thereto, (b) the closing of the Tender Offer or the Merger without the use of
the Senior Facilities and (c) the acceptance by the Target of a Superior
Proposal (as defined in the Merger Agreement) resulting in a termination of the
Merger Agreement (any such date being herein referred to as the “Termination
Date”). You agree that, in consideration of the time and resources that the
Commitment Parties will devote to the Senior Facilities, until such expiration,
you will not, you will cause your subsidiaries not to, and you will use
commercially reasonable efforts to cause the other Companies and their
subsidiaries not to, solicit or initiate any discussions in respect of, any
offering, placement or arrangement of any competing senior credit facilities for
the Company and its subsidiaries with respect to the matters addressed in this
letter. “Merger Agreement” has the meaning set forth in Annex II hereto.

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE SUMMARY OF TERMS) AND THE FEE LETTER
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Commitment Letter

 

7



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

[The remainder of this page intentionally left blank.]

 

Commitment Letter

 

8



--------------------------------------------------------------------------------

Very truly yours, BANK OF AMERICA, N.A. By:  

/s/ Daniel M. Penkar

Name:    Daniel M. Penkar Title:   Senior Vice President BANC OF AMERICA
SECURITIES LLC By:  

/s/ Ronald B. Caldwell

Name:   Ronald B. Caldwell Title:   Principal JPMORGAN CHASE BANK, N.A. By:  

/s/ Gary Spevack

Name:   Gary Spevack Title:   Executive Director J.P. MORGAN SECURITIES INC. By:
 

/s/ Keith Winzenried

Name:   Keith Winzenried Title:   Executive Director

 

The provisions of this Commitment Letter are Accepted and Agreed to as of
April 7, 2008: KINETIC CONCEPTS, INC. By:  

/s/ Martin J. Landon

Name:    Martin J. Landon Title:   Sr. Vice President and Chief Financial
Officer

 

Commitment Letter

 

9



--------------------------------------------------------------------------------

Confidential    Schedule I    Project Safari

SOURCES AND USES OF FUNDS

(all amounts $ millions)

 

Sources

       

Uses

    

Revolving Credit Facility ($300.0)

   $ 44.0   

Tender Offer and Merger Consideration

   $ 1,820.0

Term A Facility

     1,000.0   

Refinancing Company Debt

     68.0

Term B Facility

     600.0   

OID (or like upfront fees to market)

     43.0

Cash on Hand

     325.0   

Estimated Transaction Fees

     38.0                 

Total Sources

   $ 1,969.0   

Total Uses

   $ 1,969.0

 

Commitment Letter

 

10



--------------------------------------------------------------------------------

 

Confidential    Annex I    Project Safari

ANNEX I

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

$1,900,000,000 SENIOR FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as

specified in the commitment letter (the “Commitment Letter”) to which this Annex
I is attached.

 

Borrower:    Kinetic Concepts, Inc., a Texas corporation (the “Company” or the
“Borrower”). Guarantors:    The obligations of the Borrower under the Senior
Facilities and under any treasury management, interest protection or other
hedging arrangements entered into with a Lender (or any affiliate thereof) will
be guaranteed by each of the existing and future direct and indirect domestic
subsidiaries of the Borrower (the “Guarantors”) except for the Target and its
subsidiaries prior to the consummation of the Merger. If certain subsidiaries
can guaranty a portion (but not all) of the obligations of the Borrower under
the Senior Facilities and under any treasury management, interest protection or
other hedging arrangements entered into with a Lender (or any affiliate
thereof), then guarantees will be delivered for such portion. All guarantees
will be guarantees of payment and not of collection.

Administrative and Collateral Agent:

   Bank of America, N.A. (“Bank of America”) will act as sole administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and as the
collateral agent for the Lenders (in such capacity, the “Collateral Agent”).

Joint Lead Arrangers and Book Managers:

   Banc of America Securities LLC (“BAS”) and JP Morgan Securities Inc. will act
as joint lead arrangers and joint book running managers for the Senior
Facilities (in such capacity, the “Lead Arrangers”). Syndication Agent:   
JPMorgan Chase Bank, N.A. (“JPMCB”) will act as syndication agent for the Senior
Facilities. Documentation Agents:    Up to three documentation agents may be
appointed by the Lead Arrangers for the Senior Facilities, unless otherwise
agreed by the Lead Arrangers and the Borrower. Initial Lenders:    Bank of
America, JPMCB and other banks, financial institutions and institutional lenders
acceptable to the Lead Arrangers in consultation with the Borrower. Senior
Facilities:   

An aggregate principal amount of up to $1,900.0 million will be available
through the following facilities:

 

Term A Facility: a $1,000.0 million (stated amount) term credit facility (the
“Term A Facility”), all of which will be available in one or more draws to
finance (x) the Tender Offer in accordance with applicable law and the Schedule
TO filed in connection therewith and (y) the Merger on the closing date of the
Merger. The loans under the Term

 

Page 1

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

  

A Facility (the “Term A Loans”) shall be issued with original issue discount
(“OID”) in an amount equal to 1% of the stated amount thereof. At the option of
the Lead Arrangers, this OID may instead be effected in the form of an
additional upfront fee to the Lenders under the Term A Facility, and the Term A
Loans issued without OID.

 

Term B Facility: a $600.0 million (stated amount) term credit facility (the
“Term B Facility” and, together with the Term A Facility, the “Term
Facilities”), all of which will be available in one or more draws to finance (x)
the Tender Offer in accordance with applicable law and the Schedule TO filed in
connection therewith and (y) the Merger on the closing date of the Merger. The
Term B Facility shall be drawn only after Term A Facility has been drawn in
full. The loans under the Term B Facility (the “Term B Loans” and, together with
the Term A Loans, the “Term Loans”) shall be issued with OID in an amount equal
to 5% of the stated amount thereof. At the option of the Lead Arrangers, this
OID may instead be effected in the form of an additional upfront fee to the
Lenders under the Term B Facility, and the Term B Loans issued without OID.

 

Revolving Credit Facility: a $300.0 million revolving credit facility (the
“Revolving Credit Facility”), available from time to time until the fifth
anniversary of the Closing Date, to include (i) a $75,000,000 sublimit for the
issuance of standby letters of credit (each a “Letter of Credit”) and (ii) a
sublimit to be determined for swingline loans (each a “Swingline Loan”). Letters
of Credit will be issued initially by Bank of America (in such capacity, the
“Issuing Bank”), and each of the Lenders under the Revolving Credit Facility
will purchase an irrevocable and unconditional participation in each Letter of
Credit. Swingline Loans will be made by Bank of America (in such capacity, the
“Swingline Lender”). The Swingline Lender may, in its sole discretion, cause
Revolving Loans to be made to repay Swingline Loans, and the Borrower must repay
each Swingline Loan in full no later than ten business days after such loan is
made. Each Lender having a Revolving Commitment will agree to provide its pro
rata portion of Revolving Loans if so requested by the Swingline Lender,
regardless of any default or event of default. Advances under the Revolving
Credit Facility (“Revolving Loans”) may be made, and Letters of Credit may be
issued, on a revolving basis (together with Swingline Loans) up to the full
amount of the Revolving Credit Facility.

 

OID in an amount equal to 1% of the amount of the commitments under the
Revolving Credit Facility shall be effected in the form of an additional upfront
fee equal to such amount, payable to the Lenders under the Revolving Credit
Facility on the Closing Date.

Multicurrency Option:    Revolving Loans and Letters of Credit will be available
in alternative currencies under a $100,000,000 sublimit of the Revolving Credit
Facility. Eligible alternative currencies will include Pounds Sterling, Euros,
Canadian Dollars, Japanese Yen and other currencies as may be agreed. Interest
rates on non-Dollar extensions of credit will be based on an adjusted LIBOR or
EURIBOR rate in a manner as specified in the definitive documentation.
Extensions of credit not denominated in Dollars will be converted into their
Dollar equivalents

 

Page 2

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

   from time to time, including for purposes of determining compliance with
financial covenants referred to below. Each extension of credit must be repaid
in the currency in which it was borrowed or otherwise obtained. Purpose:   

The proceeds of the Term Facilities shall be used (i) to pay the share
consideration payable in the Tender Offer and the merger consideration payable
in the Merger, together with any payments in connection with dissenters’ rights,
(ii) to accomplish the Refinancing and (iii) to pay fees and expenses incurred
in connection with the Transaction.

 

The proceeds of the Revolving Credit Facility shall be used (i) to pay the share
consideration payable in the Tender Offer and the merger consideration payable
in the Merger, together with any payments in connection with dissenters’ rights,
(ii) to fund up to an agreed amount of original issue discount on the Term
Facilities and transaction costs on the Closing Date and (iii) after the Closing
Date, to provide ongoing working capital and for other general corporate
purposes of the Borrower and its subsidiaries.

Closing Date:    On or before the Termination Date, as defined in the Commitment
Letter. Interest Rates:    As set forth in Addendum I to this Annex I.
Scheduled Amortization:   

Term A Facility. The Term A Facility will be subject to quarterly amortization
of principal, based upon the annual percentages of the original stated principal
amount of the Term A Loans set forth below, with the final payment of all
amounts outstanding, plus accrued interest, being due five years after the
Closing Date:

 

          % of Stated Principal
Amount        Loan year 1    10.0%      Loan year 2    10.0%      Loan year 3   
20.0%      Loan year 4    25.0%      Loan year 5    35.0%  

   Term B Facility. The Term B Facility will be subject to quarterly
amortization of principal, in equal quarterly installments in aggregate annual
amount equal to 1% of the original stated principal amount of the Term B Loans,
with the final payment of all amounts outstanding, plus accrued interest, being
due six years after the Closing Date.    Revolving Credit Facility: The
Revolving Credit Facility will mature and shall be due and payable on the fifth
anniversary of the Closing Date.

 

Page 3

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

Mandatory Prepayments and Commitment Reductions:

  

Subject to the application of payments set forth below, loans under the Senior
Facilities shall be prepaid in amounts equal to:

 

(a)    within 90 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2008 and for such year
adjusted to exclude periods prior to the Closing Date), 50% of Excess Cash Flow
(to be defined in the loan documentation in a mutually satisfactory manner) of
the Company and its domestic subsidiaries, with step downs to (i) 25% based upon
achievement of a Leverage Ratio that is less than 1.50x and (ii) 0% based upon
achievement of a Leverage Ratio that is less than 1.25x.

  

(b)    100% of all net cash proceeds (i) from sales or other dispositions of
property and assets of the Company and its domestic subsidiaries (excluding (x)
sales of inventory in the ordinary course of business, (y) sales of margin stock
(other than Stock Sale Proceeds as defined below) owned by the Company or any of
its subsidiaries to the extent that the value of margin stock owned by the
Company and its Subsidiaries exceeds 33-1/3% of the value of all other assets of
the Company and its Subsidiaries that are not deemed excluded assets for the
purposes of calculating net cash proceeds of sales or dispositions of property
or assets) and (z) other exceptions to be agreed in the loan documentation) and
(ii) of casualty proceeds and condemnation awards, subject, in all cases, to
100% reinvestment provisions for 180 days thereafter and thresholds and other
exceptions to be agreed.

 

(c)    50% of the net cash proceeds from the issuance after the Closing Date of
additional equity interests in or other capital contributions to the Company,
with exclusions for equity interests issued in connection with equity
compensation plans and with other exceptions to be agreed.

 

(d)    100% of all net cash proceeds from the issuance or incurrence after the
Closing Date of debt of the Company or any of its domestic subsidiaries, with
exceptions to be agreed.

  

Mandatory prepayments resulting from a Permanent Financing (as defined below)
shall be applied first to reduce any unfunded commitments under the Term B
Facility and then to the ratable repayment of the Term B Loans, and, once the
Term B Facility has been repaid in full, to the ratable repayment of the Term A
Loans.

 

All other mandatory prepayments shall be applied to the ratable repayment of the
Term Loans; provided that any Lender under the Term B Facility may decline to
accept any such prepayment, in which case any declined amounts shall be applied
ratably to prepay the Term Loans of the non-declining Lenders under the Term
Facilities.

 

Mandatory prepayments shall ratably reduce the subsequent scheduled amortization
payments on the applicable Term Facility; provided that, at the Borrower's
election, mandatory prepayments may first be applied to the next four quarterly
scheduled amortization payments of the applicable Term Facility following the
date of such prepayment, in forward order of maturity.

 

Page 4

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

  

Mandatory prepayments shall be made together with reimbursement for any funding
losses and redeployment costs of the Lenders resulting from repayment of LIBOR
advances other than at the end of the applicable interest periods, but otherwise
without premium or penalty.

 

“Permanent Financing” means any sale for cash to a person other than the Company
or any of its subsidiaries (whether pursuant to a registered public offering or
in a private placement pursuant to Section 4(2) or Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), for resale pursuant
to Rule 144A or Regulation S under the Securities Act, or otherwise) of
convertible or nonconvertible debt securities, equity securities or
equity-linked securities (including securities convertible or exchangeable into
or exercisable for equity securities, equity-linked securities or hybrid
debt-equity securities and any concurrent or related note hedge (including any
concurrent warrant transaction), option, derivative or similar transaction and
any related share borrow facility of the Borrower or any of its subsidiaries.

Optional Prepayments and Commitment Reductions:

   The Senior Facilities may be prepaid at any time in whole or in part without
premium or penalty, except that any prepayment of LIBOR advances other than at
the end of the applicable interest periods shall be made with reimbursement for
any funding losses and redeployment costs of the Lenders resulting therefrom.
Each such prepayment of the Term Facilities shall be applied first to prepay the
Term A Facility and, once the Term A Facility has been repaid in full, to prepay
the Term B Facility, in each case ratably, and to reduce, in forward order or in
inverse order of maturity, as directed by the Borrower or, failing such
direction, ratably, the scheduled amortization of the applicable Term Facility.
The unutilized portion of any commitment under the Senior Facilities may be
reduced or terminated by the Borrower at any time without premium or penalty.
Security:   

The Borrower and each of the Guarantors shall grant the Collateral Agent, for
the benefit of the Lenders, valid and perfected first priority (subject to
certain exceptions to be set forth in the loan documentation) liens and security
interests in all of the following (collectively, the “Collateral”):

 

(a)    all present and future shares of capital stock of (or other ownership or
profit interests in) each of its present and future subsidiaries ((x) excluding
all shares of capital stock and other securities constituting “margin stock”
under Regulation U of the Board of Governors of the Federal Reserve System
(“margin stock”) and (y) limited, in the case of each entity that is a
“controlled foreign corporation” under Section 957 of the Internal Revenue Code,
to a pledge of 100% of the non-voting stock and other non-voting equity
interests (if any) and 65% of the voting stock and other voting equity interests
of each such first-tier foreign subsidiary;

 

(b)    all present and future intercompany debt owing to the Borrower and each
Guarantor;

 

Page 5

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

  

(c)    all of the present and future property and assets, real and personal, of
the Borrower and each Guarantor, including, but not limited to, machinery and
equipment, inventory and other goods, accounts receivable, owned real estate,
leaseholds, fixtures, bank accounts (subject to exceptions for accounts the
balance of which consists exclusively of certain withheld income taxes, federal,
state or local employment taxes, funds for payroll and amounts required to be
paid over to one or more employee benefit plans), general intangibles, financial
assets, investment property, license rights, patents, trademarks, tradenames,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds and cash
(in each case subject to certain exceptions to be set forth in the loan
documentation for the Senior Facilities); and

 

(d)    all proceeds and products of the property and assets described in clauses
(a), (b) and (c) above.

 

The Collateral shall ratably secure the relevant party’s obligations in respect
of the Senior Facilities and any treasury management, interest rate protecting
or other hedging arrangements entered into with a Lender (or an affiliate
thereof).

 

Notwithstanding the foregoing, the Collateral will exclude (A) those assets as
to which (i) prior to and on the Closing Date, the Lead Arrangers and (ii)
following the Closing Date, the Collateral Agent, shall reasonably determine in
consultation with the Borrower that the costs of obtaining a security interest
are unreasonably excessive in relation to the benefits to the Lenders of the
security afforded thereby, (B) assets as to which effective restrictions on
assignment (after giving effect to applicable law) do not permit a security
interest and (C) other exceptions to be agreed. The Collateral shall also
exclude (i) leasehold interests which are either below certain thresholds to be
agreed or with respect to which landlord consent is required for a collateral
assignment and not obtained following the Borrower’s commercially reasonable and
good faith efforts and (ii) intellectual property owned or registered in the
name of a grantor for which any or all of the associated research and
development has been funded in whole or in part by a foreign subsidiary since
November 1, 2007 (it being understood that, as of the Closing Date, the
foregoing exclusion would only exclude from the Collateral intellectual property
that, as of the Closing Date and taken collectively, is immaterial as of the
Closing Date to the business, operations or financial condition of the grantors,
taken as a whole).

Conditions Precedent to Closing:

   Only those specified or referred to in Section 2 of the Commitment Letter and
in Annex II to the Commitment Letter.

 

Page 6

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

Conditions Precedent to All Credit Extensions:

   Each borrowing or issuance or renewal of a Letter of Credit under the Senior
Facilities will be subject to the satisfaction of the following conditions
precedent: (i) all of the representations and warranties in the loan
documentation shall be correct on the date of such borrowing, issuance or
renewal (except that (A) the material adverse change representation on the
Closing Date shall be limited to a representation that no Company Material
Adverse Change (as defined in the Merger Agreement) has occurred and (B) any
representation and warranty (other than those related to the Borrower's
existence and good standing, noncontravention, enforceability, compliance with
margin stock rules and the Investment Company Act of 1940) that is not qualified
as to “materiality,” “Material Adverse Effect” or similar language shall only be
required to be true and correct in all material respects) and (ii) no defaults
or Events of Default shall have occurred and be continuing or would result from
such borrowing, issuance or renewal.

Representations and Warranties:

   Usual and customary for facilities and transactions of this type, including,
without limitation, the following (subject to materiality and other
qualifications): (i) legal existence, qualification and power; (ii) due
authorization and no contravention of law, contracts or organizational
documents; (iii) governmental and third party approvals and consents; (iv)
enforceability; (v) financial statements; (vi) no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect (as defined in Annex II) after the Closing
Date; (vii) no material litigation; (viii) no default; (ix) ownership of
property; (x) insurance matters; (xi) environmental matters; (xii) tax matters;
(xiii); ERISA compliance; (xiv) identification of subsidiaries, equity interests
and loan parties; (xv) use of proceeds and not engaging in business of
purchasing/carrying margin stock in violation of applicable law; (xvi) status
under Investment Company Act; (xvii) accuracy of disclosure; (xviii) compliance
with laws; (xix) intellectual property; (xx) Closing Date consolidated solvency;
(xxi) labor matters; and (xxii) collateral documents.

Covenants:

  

Usual and customary affirmative, negative and financial covenants (applicable to
the Borrower and its subsidiaries) for facilities and transactions of this type,
including, without limitation, the following (subject to materiality and other
qualifications):

 

(e)      Affirmative Covenants – (i) delivery of financial statements and
projections; (ii) delivery of certificates and other information; (iii) delivery
of notices (including in respect of any Event of Default, material adverse
condition, ERISA event, material change in accounting or financial reporting
practices, and change of debt rating); (iv) payment of obligations; (v)
preservation of existence; (vi) maintenance of properties; (vii) maintenance of
insurance; (viii) compliance with laws (including applicable healthcare laws and
regulations), other regulatory matters; (ix) maintenance of books and records;
(x) inspection rights; (xi) use of proceeds; (xii) compliance with environmental
laws; (xiii) further assurances; (xiv) interest rate hedging (as more fully
described in the section entitled “Interest Rate Protection” below); (xv)
designation as senior debt and (xvi) consummation of the Merger.

 

Page 7

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

  

(f)      Negative Covenants – Restrictions on: (i) liens (provided that the
restriction on liens shall not apply to margin stock to the extent having a
value of more than 33-1/3% of the value of all other assets subject to the lien
restriction), (ii) indebtedness (including guarantees of indebtedness); (iii)
investments (including loans and advances); (iv) mergers and other fundamental
changes; (v) sales and other dispositions of property or assets (including
conveyances, transfers, leases or other dispositions of margin stock unless (x)
the net proceeds of such disposition are applied to the repayment of the loans
under the Senior Facilities to the extent that such repayment is required as set
forth opposite “Mandatory Prepayments and Commitment Reductions” above, or (y)
the net proceeds of such transaction are at least equal to the fair value (as
determined by the Board of Directors of the Borrower) of such margin stock and
such net proceeds are reinvested by the Borrower in cash and cash equivalents
(such cash and cash equivalents, the "Stock Sale Proceeds")); (vi) payments of
dividends and other distributions; (vii) changes in the nature of business;
(viii) transactions with affiliates; (ix) burdensome agreements; (x) capital
expenditures; (xi) amendments of organizational documents; (xii) prepayments of
subordinated indebtedness; (xiii) modification or termination of documents
related to the Transaction; (xiv) sale/leaseback transactions; and (xv) granting
negative pledges; in each of the foregoing cases, with such exceptions as may be
agreed upon in the loan documentation.

  

(g)     Financial Covenants – As follows, in each case with financial
definitions and levels (which shall be subject to step-downs and step-ups, as
applicable) to be agreed:

 

(i)     Maintenance of a maximum Leverage Ratio; and

 

(ii)    Maintenance of a minimum Fixed Charge Coverage Ratio.

   These financial covenants will use ratios to be determined using an
approximately 20% cushion from the base case provided to the Lead Arrangers by
the Borrower and will be calculated on a consolidated basis for the Borrower and
its Subsidiaries and for each consecutive four fiscal quarter period, except
that for fiscal quarters ending prior to the Closing Date, the Lead Arrangers
and the Borrower shall agree to the adjusted EBITDA of the Borrower on a pro
forma basis.

Interest Rate Protection:

   The Borrower shall obtain within 90 days after the Closing Date interest rate
swaps, rate caps or other similar agreements designed to hedge the position of
the Borrower with respect to interest rates at rates and on terms reasonably
satisfactory to the Administrative Agent, taking into account market conditions,
to provide protection

 

Page 8

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

   against interest rates on indebtedness bearing floating interest rates for a
period expiring no earlier than 30 months after the date of such agreements with
respect to a notional amount of indebtedness of the Borrower and its
subsidiaries such that, after giving effect thereto, at least 50% of the
indebtedness of the Borrower and its Subsidiaries bears fixed interest rates.

Events of Default:

   Usual and customary in transactions of this type, in each case with customary
and other exceptions and qualifications to be agreed, including, without
limitation: (i) nonpayment of principal, interest, fees or other amounts due
under the Senior Facilities, (ii) failure to perform or observe covenants set
forth in the loan documentation within a specified period of time, where
customary and appropriate, after notice or knowledge of such failure; (iii) any
representation or warranty proving to have been materially incorrect when made
or confirmed; (iv) cross-defaults to other material indebtedness in an amount to
be agreed; (v) bankruptcy and insolvency defaults (with grace period for
involuntary proceedings); (vi) inability to pay debts; (vii) monetary judgment
defaults in an amount to be agreed and material nonmonetary judgment defaults;
(viii) customary ERISA defaults; (ix) actual or asserted (by any loan party)
invalidity or impairment of any loan documentation; (x) Change of Control (to be
defined); (xi) actual or asserted (by any loan party) invalidity or impairment
of any subordination provisions; and (xii) termination of the Borrower’s license
agreement with Wake Forest University.

Assignments and Participations:

   Revolving Credit Facility Assignments: Subject to the consents described
below (which consents will not be unreasonably withheld or delayed), each Lender
will be permitted to make assignments to other financial institutions in respect
of the Revolving Credit Facility in a minimum amount equal to $5.0 million.   
Term Credit Facility Assignments: Subject to the consents described below (which
consents will not be unreasonably withheld or delayed), each Lender will be
permitted to make assignments to other financial institutions in respect of
either Term Loan Facility in a minimum amount equal to $1.0 million.   
Consents: The consent of the Borrower will be required unless (i) an Event of
Default has occurred and is continuing or (ii) the assignment is to a Lender, an
affiliate of a Lender or an Approved Fund (as such term shall be defined in the
loan documentation). The consent of the Administrative Agent will be required
for any assignment (i) in respect of the Revolving Credit Facility or an
unfunded commitment under either Term Loan Facility to an entity that is not a
Lender with a commitment in respect of the applicable Facility, an affiliate of
such Lender or an Approved Fund in respect of such Lender or (ii) of any
outstanding term loan to an entity that is not a Lender, an affiliate of a
Lender or an Approved Fund. The consent of the Issuing Bank and the Swingline
Lender will be required for any assignment under the Revolving Credit Facility.

 

Page 9

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

   Assignments Generally. An assignment fee in the amount of $3,500 will be
charged to the assigning Lender with respect to each assignment unless waived by
the Administrative Agent in its sole discretion. Each Lender will also have the
right, without consent of the Borrower or the Administrative Agent, to assign as
security all or part of its rights under the loan documentation to any Federal
Reserve Bank.    Participations. Lenders will be permitted to sell
participations with voting rights limited to changes in amount, rate, maturity
date and releases of all or substantially all of the collateral securing the
Senior Facilities or all or substantially all of the value of the guaranty of
the Borrower’s obligations made by the Guarantors.

Waivers and Amendments:

   Amendments and waivers of the provisions of the loan agreement and other
definitive credit documentation will require the approval of Lenders holding
loans and commitments representing more than 50.0% of the aggregate amount of
the loans and commitments under the Senior Facilities (the “Required Lenders”),
except that (a) the consent of each Lender shall be required with respect to (i)
the waiver of certain conditions precedent to the initial credit extension under
the Senior Facilities, (ii) the amendment of certain of the pro-rata sharing
provisions, (iii) the amendment of the voting percentages of the Lenders, (iv)
the release of all or substantially all of the collateral securing the Senior
Facilities, and (v) the release of all or substantially all of the value of the
guaranty of the Borrower’s obligations made by the Guarantors; (b) the consent
of each Lender directly affected thereby shall be required with respect to (i)
increases or extensions in the commitment of such Lender, (ii) reductions of
principal, interest or fees owing to such Lender other than default interest and
(iii) extensions of scheduled maturities or scheduled times for payment of
principal or interest (other than mandatory prepayment provisions) or for
reimbursement of letter of credit drawings; (c) the consent of the Lenders
holding more than 50.0% of the loans and commitments under the applicable Senior
Facility shall be required with respect to certain other matters related to such
Senior Facility; and (d) the consent of Lenders holding more than 50% of the
advances and commitments under the Revolving Credit Facility shall be required
with respect to any waiver to the conditions to borrowing applicable to advances
under the Revolving Credit Facility. The loan documentation will contain
provisions for the replacement of non-consenting Lenders on terms to be agreed.

Indemnification:

   The Borrower will indemnify and hold harmless the Administrative Agent, the
Lead Arrangers, each Lender and their respective affiliates and their partners,
directors, officers, employees, agents and advisors from and against all losses,
claims, damages, liabilities and reasonable expenses arising out of or relating
to any claim or litigation or other proceeding relating to the Senior
Facilities, any other aspect of the Transaction or the Borrower’s use of loan
proceeds or the commitments, including, but not limited to, reasonable
attorneys’ fees and settlement costs; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or expenses are found by final non-appealable

 

Page 10

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Annex I    Project Safari

 

   judgment by a court of competent jurisdiction to have resulted from its gross
negligence, bad faith or willful misconduct. This indemnification shall survive
and continue for the benefit of all such persons or entities. Governing Law:   
New York. Pricing, Fees and Expenses    As set forth on Addendum I to this Annex
I.

Counsel to the Administrative Agent and the Lead Arrangers:

   Davis Polk & Wardwell. Miscellaneous:    Each of the parties shall (i) waive
its right to a trial by jury and (ii) submit to New York jurisdiction.

 

Page 11

 

Commitment Letter - Annex I



--------------------------------------------------------------------------------

Confidential    Addendum I to Annex I    Project Safari

ADDENDUM I TO ANNEX I

PRICING, FEES AND EXPENSES

$1,900,000,000 SENIOR FACILITIES

 

Interest Rates:   

The interest rates per annum applicable to the Senior Facilities (other than in
respect of Swingline Loans) will be LIBOR plus the Applicable Margin (as
hereinafter defined) or, at the option of the Borrower, the Base Rate (to be
defined as the higher of (y) the Bank of America prime rate and (z) the Federal
Funds rate plus 0.50%) plus the Applicable Margin. The Applicable Margin means
(a) with respect to the Term A Facility and the Revolving Credit Facility (i)
until the delivery of the Companies’ financial statements for the first full
fiscal quarter ending after the Closing Date, 3.25% per annum, in the case of
LIBOR advances, and 2.25% per annum, in the case of Base Rate advances, and (ii)
thereafter, a percentage per annum to be determined in accordance with a pricing
grid to be agreed based on the Leverage Ratio (as defined and computed as set
forth below under "Financial Covenants", the "Leverage Ratio"), and (b) with
respect to the Term B Facility, 3.50% per annum, in the case of LIBOR advances,
and 2.50% per annum, in the case of Base Rate advances . Each Swingline Loan
shall bear interest at the Base Rate plus the Applicable Margin for Base Rate
loans under the Revolving Credit Facility.

 

With respect to the interest rate per annum applicable to advances under the
Term Facilities, LIBOR shall be subject to a floor of 3.25%.

 

The Borrower may select interest periods of one, two, three or six months for
LIBOR advances or, upon consent of all of the Lenders under the applicable
Facility, such other period that is twelve months or less, subject to
availability. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

 

During the continuance of any Event of Default under the loan documentation, the
Applicable Margin on obligations owing under the loan documentation shall
increase by 2.00% per annum (subject, in all cases other than a default in the
payment of principal when due, to the request of the Required Lenders).

Commitment Fee:    Commencing on the Closing Date, a commitment fee for
Revolving Loans shall be payable on the unused portion of the Revolving Credit
Facility at a rate equal to (i) until the delivery of the Companies’ financial
statements for the first full fiscal quarter ending after the Closing Date,
0.50% per annum, and (ii) thereafter, a percentage per annum to be determined in
accordance with pricing grid to be agreed based on the Leverage Ratio, such fee
to be payable quarterly in arrears and on the date of termination or expiration
of the commitments. Swingline Loans will not be considered utilization of the
Revolving Credit Facility for purposes of this calculation.

Delayed Draw Term Commitment Fee:

   Commencing on the Closing Date, a delayed draw term commitment fee shall be
payable on the unfunded commitments under each Term Facility, at a per annum
rate equal to 50% of the Applicable Margin as in effect from time to time for
the related Term Facility.

 

Page 1

 

Commitment Letter - Addendum I to Annex I



--------------------------------------------------------------------------------

Confidential    Addendum I to Annex I    Project Safari

 

Letter of Credit Fees:    Letter of Credit fees on a per annum basis equal to
the Applicable Margin from time to time on LIBOR advances under the Revolving
Credit Facility will be payable quarterly in arrears and shared proportionately
by the Lenders under the Revolving Credit Facility. In addition, a fronting fee
will be payable to the Issuing Bank for its own account in an amount equal to
0.125% per annum of the maximum amount available to be drawn under such Letter
of Credit, payable quarterly in arrears. Both the Letter of Credit fees and the
fronting fees will be calculated on the amount available to be drawn under each
outstanding Letter of Credit. In addition, customary administrative, issuance,
processing, amendment, payment, negotiation and other similar charges of each
Issuing Bank will be payable to such Issuing Bank for its own account.

Calculation of Interest and Fees:

   Other than calculations in respect of interest at the Base Rate (which shall,
to the extent based upon the Bank of America prime rate, be made on the basis of
actual number of days elapsed in a 365/366-day year), all calculations of
interest and fees shall be made on the basis of actual number of days elapsed in
a 360-day year. Cost and Yield Protection:    Customary for transactions and
facilities of this type, including, without limitation, in respect of breakage
or redeployment costs incurred in connection with failures to borrow after the
giving of a borrowing notice and prepayments, changes in capital adequacy and
capital requirements or their interpretation, illegality, unavailability,
reserves without proration or offset and payments free and clear of withholding
or other taxes. Expenses:    The Borrower will pay all reasonable and documented
out of pocket costs and expenses of the Administrative Agent, Collateral Agent
and Lead Arrangers associated with the preparation, due diligence, syndication,
closing and, with respect to the Administrative Agent and the Collateral Agent,
administration of the loan documentation, including, in each case without
limitation, the reasonable and documented legal fees of counsel to the
Administrative Agent and the Lead Arrangers, regardless of whether or not the
Closing Date occurs. The Borrower will also pay the reasonable and documented
expenses of each Lender, the Administrative Agent, Collateral Agent and Lead
Arrangers in connection with the enforcement of any of the loan documentation
related to the Senior Facilities.

 

Page 2

 

Commitment Letter - Addendum I to Annex I



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT

$1,900,000,000 SENIOR FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as

specified in the Commitment Letter to which this Annex II is attached.

 

1. Conditions to First Borrowing: The closing and the initial extension of
credit under the Senior Facilities (the “First Borrowing”) will be subject to
the satisfaction of the following conditions precedent:

 

(a) The Lead Arrangers not becoming aware after the date hereof of any material
information or other material matter, in each case with respect to the business
(including assets and liabilities), results of operations or financial condition
of the Companies as they existed on the date hereof, that in their reasonable
determination (x) is materially inconsistent with the information (including
financial information and projections) previously provided or disclosed to the
Arrangers by the Company, including through public filings and other public
disclosure by the Companies, (y) is materially adverse to the interests of the
Lenders and (z) materially and adversely affects the ability of the Lead
Arrangers to syndicate the Senior Facilities.

 

(b) The execution and delivery of definitive documentation with respect to each
Facility consistent with the terms set forth in the Summary of Terms.

 

(c) The Offer Documents (as defined in the Merger Agreement) shall have been
provided to the Lead Arrangers prior to the commencement of the Tender Offer
(or, in the case of any amendments, supplements or other modifications that are
to be filed after the commencement of the Tender Offer, prior to the filing
thereof), and the terms and conditions thereof shall be in form and substance as
is usual and customary for transactions of this type. All material aspects of
the Tender Offer shall have been consummated in accordance with the description
thereof in the Offer Documents. The Offer Documents shall not have been altered,
amended or otherwise changed or supplemented, in each case in any respect that
could reasonably be expected to have a material adverse effect on the interests
of the Lenders or on the ability of the Lead Arrangers to syndicate the Senior
Facilities, without the prior written consent of the Lead Arrangers. Without
limitation of the foregoing, the Offer Price (as defined in the Merger
Agreement) shall not exceed an amount to be mutually agreed upon by the Company
and the Lead Arrangers.

 

(d) AcquisitionCo shall have accepted for payment, pursuant to the Tender Offer,
Shares (as defined in the Merger Agreement (as defined below)) representing at
least the Minimum Condition (as defined in the Merger Agreement (as defined
below)). "Merger Agreement" means the Merger Agreement dated as of the date of
the Commitment Letter, including the schedules and exhibits thereto, as amended,
restated, waived, supplemented or otherwise modified from time to time, provided
that any such amendments, restatements, waivers, supplements and other
modifications that the Lead Arrangers reasonably determine would likely have a
material adverse effect on the interests of the Lenders or on the ability of the
Lead Arrangers to syndicate the Senior Facilities shall be with the prior
written consent of the Lead Arrangers.

 

(e) The representations and warranties of the Target in Section 3.6 and 3.27 of
the Merger Agreement (in the form delivered to the Lead Arrangers without
amendment or other modification) shall be true and correct on and as of the date
of the Commitment Letter and the Closing Date.

 

(f) (i) All filings, recordations and searches necessary or desirable in
connection with the liens and security interests in the Collateral as required
pursuant to the Summary of Terms shall have been

 

Commitment Letter - Annex II



--------------------------------------------------------------------------------

 

duly made (or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent), all filing and recording fees and taxes with respect thereto
shall have been duly paid (or otherwise provided for in a manner reasonably
satisfactory to the Collateral Agent) and any surveys, title insurance, landlord
waivers and access letters reasonably requested by the Collateral Agent with
respect to real property interests of the Borrower and the Guarantors shall have
been obtained (subject to the last paragraph of the “Security” section of the
Term Sheet and it being understood that if any landlord shall refuse to provide
any such waiver or access letter, the obtaining thereof shall not constitute a
condition precedent to the initial funding under the Senior Facilities but the
terms of the definitive credit documentation for the Senior Facilities may
provide that the Borrower shall use commercially reasonable efforts to obtain
such waiver or access letter after the Closing Date), (ii) the Collateral Agent
shall have received reasonably satisfactory evidence that it (on behalf of the
Lenders) has (or, upon the completion of any filings or recordings of any
documents, financing statements or instruments delivered to the Collateral Agent
will have) a valid and perfected first priority (subject to certain exceptions
to be set forth in the loan documentation) lien and security interest in the
Collateral as required pursuant to the Term Sheet and (iii) the Administrative
Agent shall have received evidence of the insurance under all insurance policies
to be maintained with respect to the properties of the Borrower and its
subsidiaries under the Senior Facilities forming part of the Collateral,
including (other than with respect to the Target and its subsidiaries)
endorsements naming the Collateral Agent on behalf of the Lenders, as an
additional insured or loss payee, as the case may be.

 

(g) The Lenders under each Facility shall have received customary opinions,
reasonably satisfactory to the Lead Arrangers, of counsel to the Borrower and
the Guarantors (which shall cover, among other things, authority, legality,
validity, binding effect and enforceability of the loan documents for each such
Facility and the creation and perfection of the liens granted thereunder in the
Collateral) and of appropriate customary local and special counsel and such
corporate resolutions, certificates and other documents as the Lead Arrangers
shall reasonably require.

 

(h) Receipt of all governmental, shareholder and material third party consents
(including, without limitation, a consent to the pledge and assignment by the
Borrower in favor of the Administrative Agent of the Borrower’s rights under its
license agreement with Wake Forest University, in form and substance
substantially similar to that which was executed in connection with the
Borrower’s existing revolving credit facility), and approvals necessary in
connection with the Transaction and expiration of all applicable waiting periods
(including, without limitation, the expiration or termination of the requisite
waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1975)
without any action being taken by any governmental authority that would
reasonably be expected to restrain or prevent the Transaction or that would
reasonably be expected to impose any material limitations on the Companies’
ownership or operation of all or a material portion of their businesses or
assets, and no law or regulation shall be applicable which would reasonably be
expected to have any such effect on the Companies or the Transaction. All loans
made by the Lenders to the Borrower or any of its affiliates shall be in full
compliance with the Federal Reserve’s Margin Regulations.

 

(i) The Lead Arrangers and the Lenders shall have received: (i) unaudited
financial statements of the Target, prepared in accordance with GAAP, for each
three-month period ending on the last day of any interim quarterly periods which
have ended since the most recent such audited financial statements and at least
45 days prior to the Closing Date, and pro forma consolidated financial
statements as to the Companies giving effect to all elements of the Transaction
to be effected on or before the Closing Date and the Merger for the most
recently completed fiscal year and the period commencing with the end of the
most recently completed fiscal year and ending with the most recently completed
quarter (at least 45 days prior to the Closing Date), which in each case,
(x) shall not be materially inconsistent with the Pre-Commitment Information and
(y) shall meet the requirements in all material respects of Regulation S-X under
the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated

 

Page 2

 

Commitment Letter - Annex II



--------------------------------------------------------------------------------

 

thereunder; (ii) forecasts prepared by management of the Companies in good faith
on the basis of the assumptions stated therein, each in form consistent with the
forecasts previously provided to the Lead Arrangers, of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of the Senior Facilities; and (iii) a certificate of the chief
financial officer of the Company to the effect (A) the pro-forma ratio of total
debt of the Company, the Target and their respective Subsidiaries as of the
Closing Date to the consolidated adjusted EBITDA of the Company, the Target and
their consolidated subsidiaries for the twelve-month period ending on the last
day of the most recent fiscal quarter ended at least 45 days prior to the
Closing Date (which pro-forma ratio shall be calculated reflecting the
Transaction on a pro-forma basis) was not greater than 3.25 to 1.0, (B) that the
pro-forma financial statements delivered pursuant to clause (i) above and the
forecasts delivered pursuant to clause (ii) above were prepared in good faith on
the basis of the assumptions stated therein, which assumptions were believed by
management of the Companies to be reasonable at the time prepared and (C) there
shall be no less than $150.0 million of unfunded availability under the
Revolving Credit Facility on the Closing Date after giving effect to the
Transactions occurring on the Closing Date.

 

(j) The Lenders under each Facility shall have received customary certification
as to the solvency of the Companies on a consolidated basis (after giving effect
to the Transaction and the incurrence of indebtedness related thereto) from the
chief financial officer of the Company.

 

(k) The final terms and conditions of each aspect of the Transaction, including,
without limitation, all tax aspects thereof, shall be substantially as described
in the Commitment Letter and the Merger Agreement and otherwise consistent with
the description thereof received in writing as part of the Pre-Commitment
Information or, to the extent not otherwise described in the Commitment Letter
or in such Pre-Commitment Information, otherwise reasonably satisfactory to the
Lead Arrangers. The Merger Agreement dated as of the date of the Commitment
Letter (as delivered to the Lead Arranger and including the schedules and
exhibits thereto) shall not have been altered, amended or otherwise changed or
supplemented, except in each case to the extent that any such alteration,
amendment, change or supplement could not reasonably be expected to have a
material adverse effect on the interests of the Lenders or on the ability of the
Lead Arrangers to syndicate the Senior Facilities, without the prior written
consent of the Lead Arrangers. No Company Material Adverse Effect (as defined in
the Merger Agreement as in effect on the date of the Commitment Letter and in
the form delivered to the Lead Arrangers without amendment or other
modification) shall have occurred.

 

(l) Each of the Senior Facilities will be rated by each of Moody’s and S&P not
more than 10 business days after the date on which the first public announcement
of the Transaction is made. The Lead Arrangers shall not be required to execute
and deliver the definitive documentation for the Senior Facilities prior to the
date which is 30 business days after the date on which the first public
announcement of the Transaction is made.

 

(m) All accrued fees of the Lead Arrangers, the Administrative Agent, the
Collateral Agent and the Lenders, and all expenses set forth in the “Expenses”
section of the Term Sheet for which invoices have been provided to the Company
on or prior to the Closing Date, shall have been paid.

 

Page 3

 

Commitment Letter - Annex II



--------------------------------------------------------------------------------

(n) The conditions specified or referred to Section 2 of the Commitment Letter
and in the “Conditions Precedent to all Credit Extensions” section of the Term
Sheet shall have been satisfied. In addition, each Initial Lender shall have
provided its commitment percentage of the Senior Facilities as provided in
paragraph one of the Commitment Letter; provided, that the failure of any
Initial Lender (a “Defaulting Lender”) to provide any portion of its commitment
percentage of the Senior Facilities shall not (x) relieve any Commitment Party
(including, without limitation, a Defaulting Lender) of any of its obligations
under the Commitment Letter or (y) result in a termination of the Commitment
Letter.

 

2. Conditions to Merger Borrowing: The extension of credit under the Senior
Facilities in connection with the closing of the Merger will be subject to the
satisfaction of the following conditions precedent:

 

(a) The Target and its subsidiaries that are required to become Guarantors shall
have executed and delivered customary joinder documentation with respect to the
definitive documentation of the Senior Facilities, including the collateral
documents to the extent set forth in clause (h) above with respect to the first
borrowing under the Senior Facilities. The Lenders shall have received
additional legal opinions, in form and substance substantially similar to those
delivered with respect to the First Borrowing, with respect to such additional
Guarantors.

 

(b) The Merger shall be consummated simultaneously with the Second Term
Borrowing pursuant to and in accordance with the Merger Agreement and the laws
of the State of Delaware.

 

(c) All accrued fees of the Lead Arrangers, the Administrative Agent, the
Collateral Agent and the Lenders shall have been paid.

 

(d) No uncured payment default or bankruptcy default under any of the definitive
documentation for the Senior Facilities shall exist, and the representations and
warranties related to the Borrower's existence and good standing,
noncontravention, enforceability, compliance with margin stock rules and the
Investment Company Act of 1940 shall be correct.

 

Page 4

 

Commitment Letter - Annex II